Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 14-16, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amgad Abdulslam et al (US Patent Application Publication 2016/0352219).

For claim 1, Amgad Abdulslam et al teach the following limitations: An apparatus, comprising: a voltage regulator circuit (Fig 1 and Fig 9) including a capacitor (C1 and C2 in Fig 9, the effective flying capacitor is shown in Fig 7A), a plurality of devices (switches and associated control signals; 102 in Fig 1; Fig 9), and a switch node (Vx in Fig 9) coupled to a regulated power supply node (Vout in Fig 9; 108 in Fig 1) via an inductor (104 in Fig 1; L in Fig 9), wherein the voltage regulator circuit is configured to: couple the switch node to the capacitor using a first set of the plurality of devices (Vx is coupled to C1 and C2 via S2, S3, S6, S7, S9) that are selected based on one or more control signals (the switches are selected based on control signals generated by control circuit as shown in Fig 1 and Fig 18; [0072] mentions about  charge the capacitor by coupling the capacitor to an input power supply signal using a second set of the plurality of devices (Fig 9 shows that S1, S4, S5 and S8 are the switches through which capacitors are connected to power supply; [0045] – S1 and S3 are turned on to charge the flying capacitor) that are selected based on the one or more control signals (the switches are selected based on control signals generated by control circuit as shown in Fig 1 and Fig 18; [0072] mentions about generating the control signals for the switches); and a control circuit (106 in Fig 1) configured to: select a particular one of a plurality of switching sequences based on a ratio of a voltage level of the regulated power supply node to a voltage level of the input power supply signal ([0033]; [0051] mentions that four different voltage levels can be provided using different configuration for the switches; the ratios are 1, 0.67, 0.33 and 0 as mentioned in [0051]; the four switching sequences for the four voltage levels are disclosed in [0052]-0055]; Fig 18 block 1812 determines the operation region as mentioned in [0075]; [0065] mentions about five level voltage regulators with ratios 1, 0.75, .5, .25, 0 between output and input voltage); and generate the one or more control signals based on the particular one of a plurality of switching sequences ([0053] mentions about a particular sequence of switching sequence for conversion ratio 2/3; Fig 12B, [0061] and Fig 10 shows the corresponding sequence; the control circuit generates the switching signals as shown in Fig 18; the control circuit takes input of Vin, Vout and Vref to generate the switching sequence ; [0033]).  





For claim 3, Amgad Abdulslam et al teach the following limitations: wherein the control circuit is further configured to select a second switching sequence of the plurality of switching sequences in response to a determination that the ratio of the voltage level of the regulator power supply node and the voltage level of the input power supply node is greater than a second threshold value that is greater than the first threshold value  (when the ratio is 1 in 5 level voltage regulator device mentioned in [0065]; the switching sequences are selected accordingly; 1 is greater that first threshold 0.25 and second threshold 0.75)
 
 
For claim 4, Amgad Abdulslam et al teach the following limitations: wherein the control circuit is further configured to select a third switching sequence of the plurality of switching sequences in response to a determination that the ratio of the voltage level of the regulated power supply node and the voltage level of the input power supply node is greater than the first threshold value and less than the second threshold value (when the 
.
  
For claim 5, Amgad Abdulslam et al teach the following limitations: wherein the control circuit is further configured to, during the third switching sequence, control a target value for an initial current flowing through the inductor (peak to peak current ripple through inductor is controlled).  

For claim 6, Amgad Abdulslam et al teach the following limitations:  wherein to control the target value for the initial current flowing through the inductor, the control circuit is further configured to adjust an active time of at least one of the one or more control signals ([0039]; Fig 4; Fig 10, Fig 16)  

For claim 7, Amgad Abdulslam et al teach the following limitations: A method, comprising: selecting, based on a ratio of a voltage level of a regulated power supply node to a voltage level of an input power supply signal, a particular switching sequence of a plurality of switching sequences ([0033]; [0051] mentions that four different voltage levels can be provided using different configuration for the switches; the ratios are 1, 0.67, 0.33 and 0 as mentioned in [0051]; the four switching sequences for the four voltage levels are disclosed in [0052]-0055]; Fig 18 block 1812 determines the operation region as mentioned in [0075]; [0065] mentions about five level voltage regulators with ratios 1, 0.75, .5, .25, 0 between output and input voltage), wherein each switching sequence specifies an order in which one or more devices of a plurality of devices included in a voltage regulator circuit are activated (Fig 10 and Fig 16 show the order of activation of the switching devices; [0052]-[0055] mentions about example orders for 4 level scenario); generating one or more control signals based on the particular switching sequence, wherein the one or more control signals are coupled to the plurality of devices (the switches are selected based on control signals generated by control circuit as shown in Fig 1 and Fig 18; [0072] mentions about generating the control signals for the switches); charging, based on the one or more control signals, a capacitor included in the voltage regulator circuit using an input power supply  (Fig 9 shows that S1, S4, S5 and S8 are the switches through which capacitors are connected to power supply; [0045] – S1 and S3 are turned on to charge the flying capacitor); and coupling, based on the one or more control signals  (the switches are selected based on control signals generated by control circuit as shown in Fig 1 and Fig 18; [0072] mentions about generating the control signals for the switches), the capacitor to a switch node that is coupled to the regulated power supply node (Vx is coupled to C1 and C2 via S2, S3, S6, S7, S9) via an inductor (104 in Fig 1; L in Fig 9).  

For claim 8, Amgad Abdulslam et al teach the following limitations: wherein to select the particular one of the plurality of switching sequences, the control circuit is further configured to select a first switching sequence of the plurality of switching sequences in response to a determination that a ratio of a voltage level of the regulated power supply node and a voltage level of an input power supply node is less than a first threshold value 

For claim 9, Amgad Abdulslam et al teach the following limitations: wherein the control circuit is further configured to select a second switching sequence of the plurality of switching sequences in response to a determination that the ratio of the voltage level of the regulator power supply node and the voltage level of the input power supply node is greater than a second threshold value that is greater than the first threshold value  (when the ratio is 1 in 5 level voltage regulator device mentioned in [0065]; the switching sequences are selected accordingly; 1 is greater that first threshold 0.25 and second threshold 0.75)
 
 
For claim 14, the limitations are explained in details with respect to claims 1 and 7. The processor circuits are in FSM shown in Fig 18.  The first switching sequence is the sequence corresponding to ratio 0.5 as mentioned in [0065]. When the ratio is 0.5 in 5 level voltage regulator device mentioned in [0065]; the switching sequences are selected accordingly; 0.5 is greater that first threshold 0.25 and less than second threshold 0.75. 

For claim 15, Amgad Abdulslam et al teach the following limitations: wherein to select the particular one of the plurality of switching sequences, the control circuit is further configured to select a first switching sequence of the plurality of switching sequences in response to a determination that a ratio of a voltage level of the regulated power supply node and a voltage level of an input power supply node is less than a first threshold value 


For claim 16, Amgad Abdulslam et al teach the following limitations: wherein the control circuit is further configured to select a second switching sequence of the plurality of switching sequences in response to a determination that the ratio of the voltage level of the regulator power supply node and the voltage level of the input power supply node is greater than a second threshold value that is greater than the first threshold value  (when the ratio is 1 in 5 level voltage regulator device mentioned in [0065]; the switching sequences are selected accordingly; 1 is greater that first threshold 0.25 and second threshold 0.75)
 

For claim 19, Amgad Abdulslam et al teach the following limitations: wherein the control circuit is further configured to, during the third switching sequence, control a target value for an initial current flowing through the inductor (peak to peak current ripple through inductor is controlled).  

For claim 20, Amgad Abdulslam et al teach the following limitations:  wherein to control the target value for the initial current flowing through the inductor, the control circuit is further configured to adjust an active time of at least one of the one or more control signals ([0039]; Fig 4; Fig 10, Fig 16). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amgad Abdulslam et al (US Patent Application Publication 2016/0352219). 

For claim 10, 17, Amgad Abdulslam et al teach the following limitations: wherein the control circuit is further configured to select a third switching sequence of the plurality of switching sequences in response to a determination that the ratio of the voltage level of the regulated power supply node and the voltage level of the input power supply node is greater than the first threshold value and less than the second threshold value (when the ratio is 0.5 in 5 level voltage regulator device mentioned in [0065]; the switching sequences are selected accordingly; 0.5 is greater that first threshold 0.25 and less than second threshold 0.75). As shown in Fig 10/Fig 16, second cycle is 0.75 switching cycle. Although the first cycle is not directly shown in Fig 10/Fig 16, any switching cycle can be selected as mentioned in [0067]. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to include the switching cycle of 0.25 in first sequence. One ordinary skill would have been motivated to provide 0.25 V as a sequence since step increase provides smooth transition and enhances performance.  


Allowable Subject Matter
Claims 11-13, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 

Applicant argues that Amgad AbdulIslam does not teach the limitations “select a particular one of a plurality of switching sequences based on a ratio of a voltage level of the regulated power supply node to a voltage level of the input power supply signal”, because the operation of switches is varied based on a region of operation that is determined based on input voltage value and the desired reference value, not based on a ratio of voltage level of the regulated power supply node to a voltage level of the input power supply signal. 

Examiner disagrees. The desired reference value is the desired output voltage Vref 110 as explained in [0033]. Fig 18 shows the controller diagram which shows that controller generates the switch control signals based on Vin, Vout and Vref. Fig 9 and Fig 10, along with associated descriptions in para [0050]-[0059] mention switching cycles for conversion ratios 1, 0.67, 0.33 and 0 ([0051]). The switching sequence can be selected based on conversion ratio as shown in Fig 10 and Fig 16. For example, S1, S5 and S7 are on for conversion ratio 0.75 in slot T1 (Fig 16). The switches shown in Fig 9 and Fig [0034]:
The SCC 102 includes a combination of switches and flying capacitors. Each of the voltage levels V1, V2, . . . , Vn is produced by a certain conversion ratio where each conversion ratio corresponds to certain phases (i.e., configurations for the SCC) to provide this voltage level.

According to [0051]:
This 4-level 4-state hybrid voltage regulator includes a switched capacitor circuit capable of providing four voltage levels (Vin, 0.67 Vin, 0.33 Vin, 0) by using different configuration for the switches.

Thus, the voltage levels are produced by certain conversion ratios by using different configuration of switches. 

Applicant further argued that claims 10 and 17 rely on official notice. Applicant requests either to provide evidence for the allegation of “switching cycle of 0.25 in first sequence is known in the art” or withdrawn the rejection of the claim. 

Examiner disagrees. The teachings are in the reference as Fig 16 shows 0.25 V in Fig 16. What is not shown in Fig 16 is that the 0.25 V is common in both second operating range and fourth operating range. However this is obvious to try situation with a reasonable expectation of success (MPEP 2143 – E. “obvious to try”). The switching sequences are shown in Fig 16 for 5 conversion ratio voltage regulator ([0065]) and Fig 10 shows for four conversion ratio ([0050]; [0058]). According to the teachings, the operating ranges are adjustable and voltage levels can be more than two ([0037] voltage levels can be V1, V2, V3 and V4 and the operating ranges are defined by V1-V4 and Tv1-Tv4). Therefore, the operating ranges are adjustable with multiple voltage levels and 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159.  The examiner can normally be reached on Monday - Friday 10 AM - 7 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186